DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation “the first electrode and the third electrode” in Line(s) 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 3-4 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  
Claim 3 recites the limitation “an orthogonal projection of the cavity on the first electrode” in Line(s) 2; and “an orthogonal projection of the third electrode on the first electrode” in Line(s) 2-3.  It un clear if the “an orthogonal projection of the cavity on the first electrode” and “an orthogonal projection of the third electrode on the first electrode” recited in Claim 3 are different from the ones recited in the preceding claims.

Claim 4 recites the limitation “an orthogonal projection of the cavity on the first electrode” in Line(s) 1-2.  It unclear if the “an orthogonal projection of the cavity on the first electrode” recited in Claim 4 is different from the ones recited in the preceding claims.
 
Claim 10 recites the limitation “an orthogonal projection of the cavity on the first electrode” in Line(s) 4-5. It unclear if the “an orthogonal projection of the cavity on the first electrode” recited in Claim 10 is different from the ones recited in the preceding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 110008929 A) in view of Smith (US 2005/0146240 A1) in view of Sammoura (US 2017/0368574 A1) in view of Huang (US 2007/0287918 A1).
Referring to Claim 1, Zhou teaches a capacitive micro-machined ultrasonic transducer ([0034]: CMUT unit; Fig’s. 1-13), comprising a first electrode (11), a vibrating diaphragm layer (13) and a second electrode (14) that are arranged in order from bottom to top ([0035]: an upper electrode layer 14 stacked from bottom to top), wherein a cavity (16) exists between the first electrode (11) and the vibrating diaphragm layer (13) ([0035]: a cavity 16 is formed between the lower electrode layer 11 and the vibrating membrane layer 13) , 
Zhou doesn’t explicitly teach the capacitive micro-machined ultrasonic transducer further comprises a third electrode located on a surface of the vibrating diaphragm layer proximate to the cavity, and an orthogonal projection of the third electrode on the first electrode covers a part of an orthogonal projection of the cavity on the first electrode.
Smith teaches the capacitive micro-machined ultrasonic transducer further comprises a third electrode located on a surface of the vibrating diaphragm layer proximate to the cavity ([0013]) , and an orthogonal projection of the third electrode on the first electrode covers a part of an orthogonal projection of the cavity on the first electrode (Fig. 7).
Furthermore, Sammoura teaches dual-electrode configuration: inner circular and outer annular middle electrodes, with top and bottom electrodes (See Fig, 8.)
Furthermore, Huang teaches, “first electrode 814 supported by a substrate 801 and a second electrode 810 supported by the membrane 811 are separated from each other to define an electrode gap 815 so that a capacitance exists between the first electrode 814 and the second electrode 810.” (see [0060]); “two operating conditions with different mechanical/acoustic properties (frequency responses) may be achieved using different switch voltage levels to set different cMUT membrane boundary condition for RX and TX operations. The different switch voltage levels change the membrane boundary condition by moving the membrane 811 to a desired position to contact the contact point 803 on the surface of the insulation layer 816. After the membrane make the contact, the equivalent cMUT membrane size becomes smaller so that the frequency response of the cMUT increases.” (see [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou with the inventions of Smith, Huang, and Sammoura for purpose of changing the equivalent membrane size by applying different electrical signals in order to achieve frequency conversion.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Huang teaches the capacitive micro-machined ultrasonic transducer of claim 1, wherein the first electrode and the third electrode are configured such that, after electrical signals of different polarities are applied, the third electrode moves to the first electrode under the action of an electric field so that a thickness of a portion of the cavity corresponding to the third electrode in a direction perpendicular to the first electrode is 0 ([0060]-[0061]).

Referring to Claim 3, Huang teaches the capacitive micro-machined ultrasound transducer of claim 1, wherein an orthogonal projection of the cavity on the first electrode covers an orthogonal projection of the third electrode on the first electrode, and the third electrode comprises at least one hollowed-out area ([0060]-[0061]; Fig’s. 8A-8B).

Referring to Claim 4, Sammoura teaches the capacitive micro-machined ultrasonic transducer of claim 3, wherein an orthogonal projection of the cavity on the first electrode is a first circle, an orthogonal projection of the hollowed-out area on the first electrode is a second circle, and a diameter of the second circle is smaller than a diameter of the first circle (Fig. 8).

Referring to Claim 5, Sammoura teaches the capacitive micro-machined ultrasound transducer of claim 3, wherein the third electrode comprises two, three or four hollowed-out areas (Fig. 3).

Referring to Claim 6, Huang teaches the capacitive micro-machined ultrasound transducer of claim 1, further comprising a signal line connected to the third electrode ([0034]).

Referring to Claim 7, Huang teaches the capacitive micro-machined ultrasound transducer of claim 1, wherein a lower surface of the third electrode proximate to the first electrode is substantially flush with a lower surface of the vibrating diaphragm layer proximate to the first electrode (Fig. 8b).

Referring to Claim 8, Zhou teaches the capacitive micro-machined ultrasonic transducer of claim 1, wherein the vibrating diaphragm layer is provided with a via hole communicating with the cavity ([0037]), the capacitive micro-machined ultrasonic transducer further comprises a filling structure, a part of the filling structure fills the via hole, and the other part of the filling structure is located in the cavity ([0064]).

Referring to Claim 9, Zhou teaches the capacitive micro-machined ultrasonic transducer of claim 8, wherein a diameter of the via hole is in a range from 1μ to 10μm ([0008]; [0039]; Claim 3).

Referring to Claim 10, Huang teaches the capacitive micro-machined ultrasound transducer of claim 1, wherein the vibrating diaphragm layer comprises a first portion corresponding to the cavity and a support portion other than the first portion, and an orthogonal projection of the first portion on the first electrode coincides with an orthogonal projection of the cavity on the first electrode (Fig. 160, 130, 110).

Referring to Claim 11, Zhou teaches the capacitive micro-machined ultrasound transducer of claim 1, wherein a thickness of the cavity in a direction perpendicular to the first electrode is in a range from 1 nm to 10μm ([0008]).

Referring to Claim 12, Zhou teaches the capacitive micro-machined ultrasound transducer claim 1, further comprises an insulating layer on a surface of the second electrode away from the first electrode ([0047]).

Referring to Claim 13, Sammoura teaches the capacitive micro-machined ultrasound transducer claim 1, wherein a material of the third electrode is same as a material of the second electrode ([0058]); and/or a material of the third electrode is same as a material of the first electrode.

Referring to Claim 14, Zhou teaches a capacitive micro-machined ultrasonic transducing panel, comprising a plurality of capacitive micro-machined ultrasonic transducers of claim 1 that are arranged in an array ([0071]).

Claim 15 is essentially the same as Claim(s) 1 and 14 and refers to a capacitive micro-machined ultrasonic transducing device of Claim 1, comprising the capacitive micro-machined ultrasonic transducing panel of claim 14; and further comprising a driving circuit, wherein the driving circuit is connected to the first electrode and the third electrode of the capacitive micro-machined ultrasonic transducer, and configured to apply electrical signals of different polarities to the first electrode and the third electrode (Huang’[0037]).  Therefore Claim 15 is rejected for the same reasons as applied to Claim(s) 1 and 14 above.

Claim 16 is essentially the same as Claim(s) 1 and refers to a method for preparing a capacitive micro-machined ultrasonic transducer of Claim 1.  Therefore Claim 16 is rejected for the same reasons as applied to Claim(s) 1.

Claim 17 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Referring to Claim 18, Sammoura teaches the method for preparing a capacitive micro-machined ultrasonic transducer of claim 17, wherein the signal line and the third electrode are formed by a signal patterning process ([0034]).

Referring to Claim 19, is essentially the same as Claim 8; and is therefore rejected for the same reasons as applied to Claim 8 above.

Referring to Claim 20, Zhou teaches the method for preparing a capacitive micro-machined ultrasonic transducer of claim 16, wherein the forming the cavity comprises:
forming a sacrificial layer on the first electrode ([0047]);
removing the sacrificial layer through the via hole, to form the cavity between the vibrating diaphragm layer and the first electrode ([0054]).  Zhou doesn’t explicitly teach forming a third electrode on the sacrificial layer; forming a vibrating diaphragm layer covering the third electrode and the sacrificial layer, wherein the vibrating diaphragm layer has a via hole exposing the sacrificial layer.
Sammoura teaches teaches forming a third electrode on the sacrificial layer ([0058]);
forming a vibrating diaphragm layer covering the third electrode and the sacrificial layer ([0058]), wherein the vibrating diaphragm layer has a via hole exposing the sacrificial layer (Fig. 8);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou with the inventions of Sammoura for purpose of changing the equivalent membrane size by applying different electrical signals in order to achieve frequency conversion.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645